AO 24513 (Rev. WAED l|/|l')} Judgmcnt in a Criminal Case _:iLED |N THE

 

Shecl l Reviscd by WAED - 02/17 _ _ j U S. D|STRICT COURT

H';*'w -\‘ _'1\1'\\»\,| dr \'Jr\bm@l‘l
' '~ u - = .
UNITED STATES DIsTRICT COURT 1 1 2319

Eastern District Of Washington sam F i.-i;~\c-/oi< ctsal<
_`F____DEPUTY

~..-.~i»'~:~"-.r\=s '.'~.asaineror-

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v.
ODELL KINARD, JR. Case Number: 2217-CR-00101-WFN-23

USM Number: 07091-085
Richard D.Wal|

Dcl`cndamt’s Atlorncy

 

l:|
|:|

THE DEFENDANT:

l:l pleaded guilty to count(s)

m pleaded nolo contendere to count(s)
which was accepted by the court.

was found guilty on eount(s) after a

‘ plea ofnot guiltyl

 

 

1, 2, 3, 4, 5, 6, 7, 8, 9, lO, 11, and 12 ofthe Seeond Superseding lndictment

 

The defendant is adjudicated guilty oi`these offenses:

Title & Scction l Nature ofOffense Oi`fense Ended Count
21 U.S.C. 846, 84l(a)( l )i Conspiracy lo Distribute 500 Grams or Nl~ore ofa Mi.\'turc and Substancc 06},\ 5/,20|7 ls
(b)( l)(B)(ii](ll) Containing a Detcctablc Amount of Cocatne

21 U.S.C. 856(11)(1) Maintaining a Drug lnvolved Premiscs 06/15/'20|7 25
21 U.S.C. 843(b`) Use ol`a Communication Facility in the Commission ol`a Drug l"elony 04/26/2017 35
21 U.S.C. 843(b) Use ofa Communieation Facility in the Commission ol'a Drug Fc|ony 04126/2017 45
21 U.S.C. 843(b) Use ofa Communication Facility in the Commission 01`21 Drug lielony 05/01!2017 53

The defendant is sentenced as provided in pages 2 through 8 of thisjudgment. The sentence is imposed pursuant to the
Sentencing Reform Act 0f1984.

l:l T he defendant has been found not guilty on count(s)

 

H Count(s) 1 and 13 of underlying indictment l:l is ig are dismissed on the motion of the United States

 

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailin address until all fines1 restitution, costs, and special assessments im osed by this judgment are fully paid. lf ordered to pay restitution,
the de endant must notify the court and United States attorney of material e anges in economic circumstances
3/8/20]9

Mtwlllmposition,Qtllttdgliicnl

21%%/:/"“":_“

Signatnn: ol`Judge

 

The Honorable Wm. Fremming Nielsen Senior Judge, U.S. District Court
Namc and '[`it|c ofludge

3,)11 l 157

Date

AO 24513 (Rev. WAED 1 1."16] Judgment in a Criminal Case Jtldgment -- Page 2 01’8
Shcet |i'\

DEFENDANT: ODELL KINARD, .]R
Case Number: 2217-CR-OOlUl-WFN-23

ADDITIONAL COUNTS OF CONVICTION

Title & Section / Nature of Oft`ense Ofl`ense Ended Count
21 U.S.C. 843(b
21 U.S.C. 843(b

) Use ofa Communication Facility in the Commission ol`a Drug 1~`clony 05/{]7/2()17 65
1

21 U.S.C. 843(|:)) Ust: oi`a Communieation Facility in the Commission of`a Drug 1~`elony 05,'3 1/21]17 85
)
1

Usc ofa Communication Facility in the Commission ol`a Drug l~`elony 05/07/2017 75

21 U.S.C. 843(b
21 U.S.C. 843(!)
21 U.S.C. 843(b} Usc ol`a Communication F`acility in the Commission ol"a Dru_g, Felony 06/06/20|7 l 15
21 U.S.C. 343(11} Use ol`a Communication Faci|ily in the Commission ofa Drug Felony 06!06/20] 7 125

Usc oi` a Communication Facility in the Cornmission ol`a Drug l"elony 05/31/2017 95
Usc 01` a Communicalion Facility in the Contmission ol`a Drug, l"e|ony 05/31/2017 103

AO 24513 (Rev. WAED 11¢'1()) .ludgment in a Criminal Case ]udgmem __ Page 3 Ofg
Slteet 2 - imprisonment

DEFENDANT: ODELL KlNARD, JR
Case Number: 2:17-CR-00101-WFN-23

IMPRIS()NME NT

The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a total
term of: 144 Months each as to Counts ls and 2s; and 48 Months each as to Counts 3s, 4s, 55, 65, 7s, SS, 95, lUs, | ls, and 125;
all terms imposed as to each Count to run CONCURRENT with all other Counts.

With credit for any time served.

lX] The court makes the following recommendations to the Bureau of Prisons:

That Defendant be allowed to participate in the 500 hour RDAP Program as well as be designated to the Sheridan, Oregon
facility.

13 The defendant is remanded to the custody of the United States Marsltal.

l:l 'l`lte defendant shall surrender to the United States Marshal for this district:

I:l at E a.m. l:} p.m. on

 

l:l as notified by the United States Marshal.
[:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on
l:l as notified by the United States Marsltal.
I:I as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
1 have executed thisjudgrnent as follows:
Defendant delivered on _ ____________ _ to
at W n n , with a certified copy of thisjudgment.
uNrrEo s"ri\'ras Maasi me
By

 

DEPUTY UN[TED STATES MARSHAL

AO 24513 (Rev. W.»'\ED 111'16} Judgmenl in a Criminal Case judgment __ page 4 0[ 8
Sltcct 3 - Supervised Release

DEFENDANT: ODELL KlNARD, JR
Case Nttrnber: 2:17-CR-()0|0|-WFN-23

SUPERVISED RELEASE

Upon release from imprisonment, you shall be on supervised release for a term of : 5 Years as to Count |s; 3 Years as to Count 2s;
and l Year each as to Counts 35 through 12s; all terms to run CONCURRENT to one another

MANDATORY CONDITIONS

l. You must not commit another federal, state or local crime.

l'\.)

You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.

3. You must refrain from any unlawful use ofa controlled substance You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests tltereafter, as determined by the court.
[:\ The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (ci'reck ._i/`rrppi'ieab!e)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifapp."icabi'e)

B
I:] You must comply with the requirements ofthe Sex Offender Registration and Notiflcation Act (34 U.S.C. § 20901, et

LJ\

seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted ofa qualifying offense. (check y`rrpph'cabl'e)

6. [:l You must participate in an approved program for domestic violencel (check r`fapplicab!e)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.

r\O 2458 {Rcv. WAED lltl()) .ludginciit in aCriinina| Case _]udg"mm -- wiga 5 01'8

S|icet 3A a Superviscd Releasc

DEFENDANT: ODEI_,L KINARD, JR
Case Number: 2:17-CR-00101-WFN-23

STANDARD CONDITIONS OF SUPERVISION

As part ofyour supervised release, you must comply with the following standard conditions ot`supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

i.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about

how and when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
from the court or the probation officer.

You must be truthful when responding to the questions asked by your probation officer.

You must live at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live witli), you must notify the probation officer at least 10 days before the change lf
notifying the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation
officer within 72 hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsew|iere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position
or your job responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation
officer at least 10 days in advance is not possible due to unanticipated circumstances you must notify the probation officer
within 72 hours of becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has
been convicted of a felony, you must not knowineg communicate or interact with that person without first getting the
permission of the probation ofticer.

If you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
that was designed, or was modified f`or, the specific purpose of causing bodily injury or death to another person such as
nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission oftlie courtl

if thisjudgment imposes restitution, a fine, or special assessment, it is a condition of`supervised release that you pay in
accordance with the Schedule of Payinents sheet of this judgment You shall notify the probation officer of any material change
in your economic circumstances that might affect your ability to pay any unpaid amount of restitution, fine, or special
assessments.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvi'ew ofProbarr`on and Szrpei'vi`sed
Reiense Condi`ir`ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

A() 2458 {Rc\'. WAED l lf|(i) Judgmcttl in ii Criminii| C`asc judgment __ page 6 cf 8

Sheet JD - Superviscr.l Rc|ease

DEFENDANT: ODELL KlNARD, JR.
Case Number: 2: l7-CR-OOl 0 l-WFN-?.S

i\.)

SPECIAL CONDITIONS OF SUPERVISION

You must submit your person, residence, office1 or vehicle and belongings to a search, conducted by a probation officer, at a
sensible time and manner, based upon reasonable suspicion of contraband or evidence of violation of a condition of supervision.
Failure to submit to search may be grounds for revocation. You must warn persons with whom you share a residence that the
premises may be subject to search.

You must undergo a substance abuse evaluation and1 if indicated by a licensed/certified treatment provider, enter into and
successfully complete an approved substance abuse treatment program, which could include inpatient treatment and aftercare
upon hirther order of the court. You must contribute to the cost of treatment according to your ability to pay. You must allow
full reciprocal disclosure between the supervising officer and treatment provider.

You must abstain from the use of illegal controlled substances, and must submit to urinalysis and sweat patch testing, as directed
by the supervising officer, but no more than 6 tests per month1 in order to confirm continued abstinence from these substances

You must not enter into or remain in any establishment where alcohol is the primary item of sale. You must abstain from alcohol
and must submit to urinalysis and Breathalyzer testing as directed by the supervising ofticer_. but no more than 6 tests per month,
in order to confirm continued abstinence from this substance

A() 2453 (Rcv. W/\F.D l |/16) .ludgiiiciit iii ii Crimina| Casc

Judgment -- Page 7 of 3
Sheet 5 m Crimiiial Monetary l’cnalties

DEFENDANT: ODELL KlNARD, .lR
Case Number: 2:17-CR-00101-WFN-23

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .]VTA Assessment* Fine Restitution
TOTALS $1,200.00 $.00 $.00 500
\:] The determination of restitution is deferred until . An Aiiie)idedu'irdgmeiit in ri Crimi'naf Crise (A O245C) will be

entered after such determinationl

\:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial pityntent. each payee shall receive an approximately proportioned payment unless specified otherwise in

the priority order or percentage payment column bclow. Howevei‘, pursuant to 18 U.S.C. § 3664(i), all nonl`ctlcral victims must be paid
before the United States is paid.

Naine of Payee Total Loss** Restitution Ordered Prioritv or Percentage

[:i

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine ofmore than 32,500, unless the restitution or fine is paid in full

before the fifteenth day after the date oftliejudgment, pursuant to 18 U.S.C. § 36|2(f). All ofthe payment options on Sheet 6
may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 36|2(g).

ij

i:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
i:i the interest requirement is waived for the i:l fine I:l
I:i the interest requirement for the l:] fine \:I

restitution

restitution is modified as follows:

* Justice for Victims of`|`rafficking Act of20l5, Pub. l.. No. 114-22

** Findings for thc total amount ol`losses are required under Chapters 109A` 1 |0, | l[JA1 and l |3A ol"|`itlc 18 for offenses committed on or after
Scptcmber l3, 1994. but before April 23. 1996.

AO 24513 (Rev. WAED l l/lt’)) ltidgmcnt in a Criminzi| Case

.liidgment -- Page 8 of8
Sheet (i - Schedii|e of Payniciits

DEl-`ENDANT: ODELL KINARD, JR
Case Number: 2:17-CR-00101-WFN-23

SCHEDULE OF PAYMENTS

Haviiig assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

AE\
m
i:i

a

Ci:i

D:i

Em

en

Lump sum payments ot"$ ____________ __ due immediately, balance due

not later than , or

in accordance with |:] C, [___| D1 [:] E, or [:] F below; or

Payment to begin immediately (inay be combined with |:| C, |___| D, or g F below); or

Payment in equal m (e.g., weekly momh[y, qiirir!erly) installments of $ over a period of

(e.g., months or year.r), to commence (e.g., 30 or 60 days) after the date of this judgment; or
Payment in equal (e.g., i-veekf_i), monthij qiiartei'i'y) installments of$ over a period of

(e.g., itioritr'is oryear.r), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or
Payment during the term of supervised release will commence within m (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant‘s ability to pay at that time; or

Special instructions regarding thc payment of criminal monetary penalties:

Defendant shall participate in the BOP lnmate Financial Responsibility Program. During the time of incarceration, monetary
penalties are payable on a quarterly basis of not less than $25.00 per quarter.

While on supervised release, monetary penalties are payable on a monthly basis of not less than 325.00 per month or |0% of the
defendant's net household income, whichever is larger, commencing 30 days after the defendant is released from imprisonment

Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
lnmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spol<ane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[:i Joint and Several

Defendant and Co-Defendant Names and Case Nuinbers (including defeiiri’mii iiiimbei'), 'fota| Amount, ioint and Several Amount,
and corresponding payee, if appropriatel

l:lElj

The defendant shall pay the cost of prosecution
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendants interest in the following property to the United States:

l’ayments shall bc applied in thc following ordci': (l] assessment, (2) restitution principal, (3) restitution interest, (4) fmc principa|, (5) fine interest,
(6`} community rcstitution. (7) iV'l`A Asscssment, (8) penalties and {9) costs, including cost of prosecution and court costs.

